Title: Statement of Account with James Monroe, [10 May 1784]
From: Jefferson, Thomas
To: Monroe, James



[10 May 1784]


Colo. Monroe Dr.

1784.




May 10.
To books
 21–
  12–
   8



  To Bedding
   13–
   0–
   0



  To houshold articles, one moiety
   29–
   5–
  11



  To household expences from May 2. one moiety
 16–
  14–
   0




£80–
  12–
   7



Cr.



1784.

£
   s
   d



  By ⅗ of stable rent (10£) to Frazer, which he is to pay for me
    6–
   0–
   0



By house rent from Feb. 25. to Mr. Dulany which he is to pay for me
    5–
   6–
   9½



By his bill on Mr. Pringle .. for Mr. Curson
 47–
  10–
   7



  By do. on do. for 33 Dollars
   12–
   7–
   6



  By ⅗ of stable expences to this day
  1–
  16–
   0



  By Balance
  7–
  11–
   8½




 80–
  12–
   7


